Mr. Justice del Toro
delivered the opinion of the court.
The reasoning contained in the opinion of the court delivered hy Mr. Justice Wolf as a basis of the judgment just entered in case No. 1416, People v. Balzac, ante, p. 139, is entirely applicable to this case.
Here, also, the language used in the libelous publication 'is so abusive that we do not think it proper to transcribe it. It will suffice to say that the court has examined the publication and considers that although the name of Arthur Yager, Governor of Porto Rico, is not directly mentioned therein, there is no doubt that it refers to him, and it was so understood by the citizens of the district of Arecibo who testified at the trial; that the entire publication tends to expose Governor Yager to public hatred, contempt and ridicule; that defendant Balzac is responsible for it as the editor of the newspaper in which it was printed, which was published and circulated in the said district of Árecibo, and that, not having proved that the charges contained in the libelous publication were true, nor that they were published with good motives and for justifiable ends, Balzac was properly convicted and sentenced by the district court to imprisonment in jail for four months.
For all of the foregoing the appeal must be dismissed and the judgment appealed from

Affirmed.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.